DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In para 0071, “second layer reticle 402b” and “second reticle 402b” seem to be typos since “402b” cannot be both “second layer reticle” and “second reticle” and “402b” is also “alignment mark” in the previous paragraph.    
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter by reciting “a computer-readable medium”. “Since claims are given their broadest interpretation consistent with the specification, and the broadest reasonable interpretation of a claim drawn to a readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. Thus, a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visser (2007/0002298).
	Regarding claim 1, Visser discloses a method (Fig. 7) comprising: obtaining an expected position of an alignment mark (AM) applied to a region of a layer on a substrate (W) using a lithographic process (Fig. 1-3, 7, step a - “Determine position of window on substrate”, para 0045-0046, “the window indicating an area in which the alignment mark AM of the substrate may be expected”); obtaining a geometrical deformation of the region (para 0047, Fig. 7, step c, determining of an offset between the measured position of the alignment mark AM and the position of the window); obtaining a translation of the alignment mark due to the geometrical deformation (Fig. 7, step f, para 0049); and determining, by a hardware computer system (PROC, para 0050, 0064), a position of the alignment mark based on the expected position and the translation (Fig. 3B, 7, para 0049).  Although Visser does not explicitly state that geometrical deformation of the region is due to a control action correcting the lithographic process, Visser 
Regarding claim 14, Visser discloses an apparatus (Fig. 1, 4) for determining a position of an alignment mark (AM) applied to a region of a layer on a substrate (Fig. 2) using a lithographic process (Fig. 1), the apparatus comprising computer program code (para 0050, 0064) and a processor (PROC) configured to execute the computer program code, the computer program code, upon execution by the processor, configured to cause the processor to at least: obtain an expected position of an alignment mark (AM) applied to a region of a layer on a substrate (W) using a lithographic process (Fig. 1-3, 7, step a - “Determine position of window on substrate”, para 0045-0046, “the window indicating an area in which the alignment mark AM of the substrate may be expected”); obtain a geometrical deformation of the region (para 0047, Fig. 7, step c, determining of an offset between the measured position of the alignment mark AM and the position of the window); obtain a translation of the alignment mark due to the geometrical deformation (Fig. 7, step f, para 0049); and determine, by a hardware computer system (PROC, para 0050, 0064), a position of the alignment mark based on the expected position and the translation (Fig. 3B, 7, para 0049).  Although Visser does not explicitly state that geometrical deformation of the region is due to a control action correcting the lithographic process, Visser discloses an offset position of the alignment mark in para 0047, and a metrology tool used before exposure (para 0060).  Therefore, it would have been obvious to one of ordinary skill in the art to apply different control action to minimize any error or aberrations in the system in patterning the alignment mark on the substrate.  
Regarding claim 15, Visser discloses computer program product comprising a computer-readable medium comprising instructions therein, the instructions, when executed on at least one processor (PROC, para 0050, 0064), are configured to cause the at least one processor to 
Regarding claims 2 and 16, although Visser does not explicitly disclose wherein the control action has been determined based on metrology data obtained by a metrology apparatus, Visser discloses using metrology data obtained by a metrology apparatus and processing the substrate.  Therefore it would have been obvious to one of ordinary skill in the art to use the control action that has been determined based on metrology data obtained by a metrology apparatus in order to improve exposure.
Regarding claim 9, Visser discloses wherein the expected position of the alignment mark is obtained from an exposure recipe (para 0045, position of window in which the alignment mark may be expected, is determined from geometric reference of the substrate).
Regarding claim 10, Visser discloses wherein obtaining the geometrical deformation of the region comprises measuring a position of the alignment mark after exposure of the 
Regarding claim 11, Visser discloses exposing the layer on the substrate comprising the alignment mark (para 0045-0047).
Regarding claim 12, Visser discloses positioning the substrate based on the determined position of the alignment mark (Fig. 8, para 0045).
Regarding claim 13, Visser discloses exposing a further layer of the substrate (para 0049, 0051, creating more layers).

Claim 3, 5, 6, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visser as applied to claim 1 above, and further in view of Menchtchikov et al. (Menchtchikov) (2011/0205510).
Regarding claims 3 and 17, the further difference between the claimed invention and the modified Visser is wherein the control action has been determined as part of an Advanced Process Control (APC) strategy.  Menchtchikov discloses obtaining information relating to the pattern, and making corrections before the main lithography process using Advanced Process module (para 0071, 0072).  Therefore it would have been obvious to one of ordinary skill in the art to determine the control action as part of APC strategy in order to achieve stability in processing without disrupting production.
Regarding claim 5, 6, and 19, the further difference between the claimed invention and the modified Visser is wherein the position of the alignment mark is determined based on a control action associated with a first field, and further comprising updating the determined position of the alignment mark based on a control action associated with a second field wherein the control action associated with a first field is different to the control action associated with a second field.  Menchtchikov discloses in para 0070-0088, 0100-0111 and Fig. 9, wherein the position of the alignment mark is determined based on a control action associated with a first .

Claim 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visser as applied to claim 1 above, and further in view of Prosyentsov et al. (Prosyentsov) (2012/0133914).
Regarding claims 4 and 18, the further difference between the claimed invention and the modified Visser is wherein the control action comprises a factor relating to one or more selected from: heating of a lens of a lithographic apparatus; heating of a reticle within a lithographic apparatus; and/or heating of the substrate.  Prosyentsov discloses heating of a reticle causing stress and distortion and measuring displacement (para 0061-0063, Fig. 3(b)).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Visser and Prosyentsov to provide the control action related to the distortion arising from heating of the reticle in order to compensate for a common cause of displacement of the alignment mark.

Claim 7, 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visser as applied to claim 1 above, and further in view Wei et al. (Wei) (2013/0141723).
Regarding claims 7, 8 and 20, the further difference between the claimed invention and the modified Visser is wherein the control action is for correcting a field geometry property of the lithographic process, wherein the field geometry property comprises overlay.  Wei discloses control step of correcting a field geometry property comprising overlay (para 0102-0128).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2003031477 is cited to show the method of calculating position shift amount of alignment mark and determining a relationship of positional shift amount.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	September 18, 2021